Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme *826Court, Wyoming County [Mark H. Dadd, A.J.], entered February 17, 2004) to review a determination of respondent. The determination revoked petitioner’s parole after a hearing.
It is hereby ordered that the determination be and the same hereby is unanimously confirmed without costs and the petition is dismissed.
Memorandum: Petitioner commenced this proceeding pursuant to CPLR article 78 challenging the determination revoking his parole. The plea of guilty by petitioner to the sole charge against him precludes his present challenge to the legal sufficiency of the evidence of guilt (see Matter of Grant v Goord, 247 AD2d 662, 663 [1998]). “In any event, the guilty plea constitutes substantial evidence of his guilt” (Matter of Fuller v Goord, 299 AD2d 849, 849 [2002], lv dismissed 100 NY2d 531 [2003]; see Matter of Perez v Selsky, 284 AD2d 760 [2001]). Present— Pigott, Jr., P.J., Gorski, Martoche, Lawton and Hayes, JJ.